Walker, J.
Judgment has not been entered in this case for the reason that our attention has been called to some inaccuracies in our statement when the cause was decided on the twenty-third instant.
These tax cases are contested with great ability; the learning and logic of defendant’s counsel have received due consideration from the court. We must now notice *152some of the points made, against this judgment. There are exceptions to the evidence, to the charges of the court, to the refusal to give charges asked, and to the ruling on a motion for a new trial. We think the court properly sustained the exception to the appellant’s plea craving oyer of the authority to institute the suit. This question is settled by the statute—there need be no proof of the authority of a public officer to discharge a. duty which the law imposes upon him.
The law authorizes the sheriffs, under the instruction of the Comptroller, to select other attorneys than the district attorney to prosecute these suits, nor do we see that there is any necessity imposed by the law upon the Comptroller to give his authority in writing to the sheriffs; and if the authority be disputed it may be established by parol evidence.
We see no error in the court in permitting the sheriff to testify to the manner in which he had made out his list of delinquent taxpayers. We agree with the District Court that the law on this subject is only directory, and that.if its essential requirements be complied with it is sufficient. It is a little remarkable that so much stress should be laid upon these supposed irregularities, when the appellant in no way denies that it is a delinquent taxpayer. We can see no error of the court in refusing the charges asked by the appellant.
As we understand this matter, two lists of the taxpayers are made out in the Comptroller’s office; the one is retained as a check upon the other, which is given to the sheriff. The sheriff collects the taxes imposed upon a portion of the list, and these he checks off. The remaining names are returned delinquent, and we believe this is a substantial compliance with the law. The act of the Twelfth Legislature is the act under which this suit was instituted. (Art. 7675, Pas. Dig., 2d Vol.)
*153The 31st Section provides “that on the failure of any person to pay the amount of taxes assessed against him, with interest, if any, within the time limited for payment, the officer charged therewith shall place the name, residence, if known, and the full amount due by such person, on a delinquent list, and return the same to the ■Comptroller of Public Accounts.”
The 23d Section of the Act provides “that the delin■quent list may be placed in the hands of any law officer of the State or county, or other attorney, for collection by suit in the name of the State, against such party delinquent, in any court of competent jurisdiction; such suits shall be in the nature of actions for debt,” etc.
We do not propose to discuss the wisdom of all the provisions of this law; it is enough for us that in a constitutional manner it embodies the legislative will.
If the tax were imposed and no special mode pointed out by the Legislature for its collection, the State might resort to her own courts to enforce the payment. (See The State v. Williams, 8 Texas, 384.) We may accept the learned argument of the appellant’s counsel as an able and orthodox exposition of what the law ought to be, but we believe the District Court clearly understood what it is, and that the proceedings in this case are without valid -exception throughout.
The judgment is therefore affirmed.
Affirmed.